Citation Nr: 9930542	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
December 1986.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence fails to show that the veteran underwent 
verifiable stressors while on active duty.


CONCLUSION OF LAW

Service connection for PTSD is denied.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  See, 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of the 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  In this regard, the 
Board notes that records have been obtained from VA medical 
care givers, the Social Security Administration (SSA), and 
the National Personnel Records Center (NPRC).  

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999), credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and an inservice stressor.  If the claimed 
stressor is related to combat, and the evidence establishes 
that the veteran engaged in combat with the enemy, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The Board notes that a case from the United States Court of 
Appeals for Veterans Claims (Court), Cohen v. Brown, 10 Vet. 
App. 128 (1997) alters the analysis in connection with claims 
for service connection for PTSD.  Significantly, the Court 
points out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  The 
Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

Turning to the issue of whether the veteran has a current 
diagnosis of PTSD, the Board notes that the claims file does 
include diagnoses of PTSD.  VA hospital discharge summaries 
dated in October and November 1994, and a private 
psychologist report dated in September 1996, each provide a 
diagnosis of PTSD.  

Even with an unequivocal diagnosis of PTSD, service 
connection for PTSD requires a confirmed military service 
stressor.  In this regard, the Board notes that during an 
April 1998 RO personal hearing, and in various pieces of 
correspondence, the veteran has contended that he served in a 
combat duty status during secret missions in Honduras.  He 
has reported that he served in Honduras a total of four 120-
day periods in 1983, 1984, 1985 and 1986 to fight 
Nicaraguans.  The missions reportedly would last 
approximately from November to the following March, and then 
he would return to Ft. Riley, Kansas.  Reported stressors 
that occurred in Honduras consist of being shot at by enemy 
forces; retrieving corpses, including those from a downed 
U.S. C-130 out of a body of water and placing them in body 
bags; seeing corpses and live people burned; and riding in 
U.S. helicopters at night dropping off and picking up 
Honduran soldiers from reconnaissance missions.  The veteran 
has asserted that he was trained as an armorer and served in 
such capacity in Honduras.  He explained that his military 
records do not indicate such service because his temporary 
assignments in Honduras were never more than 120 days in 
duration.  He asserted that while on active duty he went to 
Germany for "reforaging."  He reported that while on active 
duty he was provided gamma globulin and other shots which 
indicate that he served outside of the United States in 
remote areas.  

Despite the veteran's testimony, the Board notes that he has 
been unable to provide evidence of combat with the enemy or 
that he experienced a verifiable stressor in service.  Based 
on the veteran's RO personal hearing testimony, the NPRC was 
requested to provide any record showing that the veteran was 
on TDY to Honduras, as well as morning reports for the 
veteran's company for the period from June 10 - 15, 1986.  
Correspondence received from the NPRC in May 1998 reflects 
that the record did not indicate that the veteran was ever in 
Honduras.  The Board further notes that the veteran's DD 214 
indicates that his primary military occupational specialty 
was unit supply specialist, and does not otherwise indicate 
combat activity.  Similarly, the veteran's service personnel 
records provide that his military occupation was unit supply 
specialist, that he was never stationed outside of the 
continental United States, and that he was never trained as 
an armorer.  These records also fail to provide evidence that 
the veteran was ever involved in combat or received any 
combat decorations.  As a result, a combat-related stressor 
cannot be presumed.

The Board is not bound to accept the veteran's uncorroborated 
account of his experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1991); recons., 1 Vet. App. 406 (1991); Swann v. Brown, 
5 Vet. App. 229 (1993).  The question of whether a specific 
event reported by a veteran as a stressor was a stressor is a 
question of fact for the Board to decide, involving, as it 
does, factors as much historical as psychological.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board 
finds that a stressor related to the veteran's military 
experiences has not been sufficiently objectively documented, 
in spite of repeated attempts to procure objective evidence 
supporting the claimed stressors.  

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the veteran has failed to satisfy the criteria for service 
connection for PTSD.  Although the veteran has described what 
he refers to as stressful events in Honduras, there is no 
objective verification that the veteran was ever even in 
Honduras.  In the absence of verification of the veteran's 
claimed stressors, his claim for service connection cannot be 
granted, regardless of current treatment assessments of PTSD.  

As there is no evidence that the veteran underwent the 
claimed stressors while on active duty, service connection 
for PTSD is denied.


ORDER

Service connection for PTSD is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

